                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                    JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL,
INC., a Florida corporation,

                    Plaintiff,

v.                                               Case No .: 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                    Defendant.


DINA KLEMPF SROCHI, as Trustee of the
Laura Jean Klempf Revocable Trust, et al.,

                    Counterclaim Plaintiffs,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                    Counterclaim Defendants.


             SPECIAL MASTER ORDER REGARDING DEPOSITIONS

        This cause is before the Special Master pursuant to an Amended Notice of

Hearing. (Doc. 206) The hearing was attended by counsel for the

Plaintiff/Counterclaim Defendants (the “Foodonics Parties”) and by counsel for the




ACTIVE 11490990.1
Defendant/Counterclaim Plaintiffs (the “Trust”). Mr. Jacques Klempf attended in

person and Mr. David Hancock attended by telephone.

        On November 7, 2019, the Court, pursuant to Federal Rule of Civil Procedure

53, appointed the undersigned as Special Master for the purpose of overseeing

discovery. (Doc. 179)

        Based on argument of counsel at the hearing on December 23, 2019, and the

undersigned being otherwise advised in the premises, it is ORDERED:

        1.          Depositions of fact witnesses in this case shall commence during the

week beginning January 13, 2020, with the goal of completing fact witness

depositions by February 28, 2020.

        2.          The order of such depositions and associated issues shall be as follows:

                    (a)   The Trust shall be permitted to take the first deposition, the

                          Foodonics Parties shall take the second deposition, and the parties

                          shall alternate depositions in a like manner until all depositions of

                          fact witnesses are completed;

                    (b)   At this time, anticipated fact witness depositions to be taken by

                          the Trust are:       Alexandria Klempf; Jacques Klempf; a

                          representative of Sheldrick, McGehee & Kohler; a representative

                          of Foodonics; Richard Still; James Nolan, Esq.; S. Grier Wells,

                          Esq. Anticipated fact witness depositions to be taken by the

                          Foodonics Parties are: Dennis Blackburn, Esq.; Dina Klempf

ACTIVE 11490990.1                                2
                          Srochi; and Dan Edelman.        Additional fact witnesses may be

                          identified and deposed pursuant to the terms of this Order;

                    (c)   Counsel for the parties shall consult with their respective

                          witnesses/clients and on or before January 3, 2020, shall provide

                          opposing counsel with at least two (2) available dates for each of

                          the foregoing depositions;

                    (d)   In the event either party cannot comply with these deadlines due

                          to unavailability of their respective witnesses, they may request a

                          brief extension by motion supported by a declaration (pursuant to

                          28 U.S.C. § 1746) or sworn affidavit of the witness describing

                          specifically the necessity for the extension;

                    (e)   Counsel shall confer about additional fact witness depositions

                          which either party proposes to take and shall promptly provide

                          opposing counsel with at least two (2) available dates for each

                          prospective deposition. Absent extraordinary circumstances,

                          “promptly” shall mean within two (2) business days.

        3.          Regarding the depositions of Mr. Jacques Klempf and Foodonics

International, Inc. (“Foodonics”):

                    (a)   The Trust may depose Mr. Klempf in his individual capacity for a

                          period not to exceed seven (7) hours, pursuant to Fed. R. Civ. P.

                          30(d)(1). This deposition shall take place in one (1) sitting. The

ACTIVE 11490990.1                                3
                          Trust may request reasonable additional time for Mr. Klempf’s

                          deposition upon a specific showing which satisfies Rule 30(d)(1);

                    (b)   The Trust may notice a deposition of Foodonics pursuant to Fed.

                          R. Civ. P. 30(b)(6), giving notice at least ten (10) days in advance

                          stating   “with   reasonable    particularity   the   matters    for

                          examination.” Foodonics shall designate appropriate person(s) to

                          testify on its behalf. The total deposition time for all such

                          person(s) shall not exceed seven (7) hours pursuant to Fed. R. Civ.

                          P. 30(d)(1);

                    (c)   If Foodonics designates Mr. Klempf as one of the persons to

                          testify on its behalf for the 30(b)(6) deposition, the Trust’s

                          examination of him in that capacity shall have no more than

                          minimal overlap or duplication of the questions asked of Mr.

                          Klempf during his deposition in his individual capacity.

        4.          The Trust shall be permitted to depose James Nolan and S. Grier Wells

and the Foodonics Parties shall be permitted to depose Dennis Blackburn. The

questioning in these depositions shall be limited to discoverable, non-privileged

factual information. The parties shall particularly follow the procedures of Fed. R.

Civ. P. 30(c)(2) and 30(d)(3) with regard to any objections to questions posed during

those depositions.




ACTIVE 11490990.1                                4
        5.          The Trust shall be allowed to depose Sheldrick, McGehee & Kohler as

follows:

                    (a)   The deposition shall last no longer than seven (7) hours, pursuant

                          to Fed. R. Civ. P. 30(d)(1);

                    (b)   Because SMK has not been identified by either party as a

                          testifying expert, and both parties have identified it as a fact

                          witness, this deposition shall not require either party to pay any

                          expenses requested by SMK in advance of, or as a condition of,

                          the deposition being taken;

                    (c)   If, after the deposition is completed, SMK requests payment of

                          expenses for preparing for the deposition, or testifying, either

                          party may apply to the Special Master for assistance with that

                          request.

        6.          Expert witness depositions will be addressed by subsequent order, if

necessary.

        DONE AND ORDERED at Jacksonville, Florida, this 24th day of December,

2019.

                                              /s/Michael G. Tanner
                                              Michael G. Tanner, Special Master




ACTIVE 11490990.1                                5
